139 Ga. App. 813 (1976)
229 S.E.2d 666
WEST POINT PEPPERELL, INC.
v.
BAGGETT.
52552.
Court of Appeals of Georgia.
Submitted September 7, 1976.
Decided September 21, 1976.
Rehearing Denied October 7, 1976.
McCamy, Minor, Phillips & Tuggle, J. T. Fordham, for appellant.
*814 Little & Adams, Robert B. Adams, for appellee.
McMURRAY, Judge.
This is a workmen's compensation case in which the employer requested a hearing for the purpose of showing a change in condition, alleging that claimant was able to return to her employment. Claimant and employer had previously entered into an agreement for the payment of compensation to claimant due to an injury claimant had received, which agreement had been approved by the board.
A hearing was held before the deputy director (now administrative law judge), who determined that claimant had sustained a superadded injury (mental condition superimposed as a result of the physical injury) and awarded her compensation under Code Ann. § 114-404, as amended (Ga. L. 1973, pp. 232, 236).
A majority of the board affirmed, and on appeal to the superior court the award of the board was also affirmed. Employer appeals. Held:
1. Under numerous decisions of this court, an award of the Workmen's Compensation Board will not be disturbed where there is any evidence to support it. Wilson v. Aragon Mills, 110 Ga. App. 392, 393 (138 SE2d 596). See also Pearce v. Pacific Emp. Ins. Group, 131 Ga. App. 792 (207 SE2d 207) and cits.
2. Although there was conflicting expert testimony as to whether or not claimant's injury directly resulted in the development of acute schizophrenia or an acute schizophrenic episode, there was sufficient competent evidence to support the findings of the board. Therefore the court did not err in affirming the board.
Judgment affirmed. Marshall and Smith, JJ., concur.